Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1, 2 and 5-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benson et al (US 2007/0177272).
Benson et al discloses a multilayer optical film comprising a protective layer (28) disposed between, and coextruded with, a plurality of first layers (12) and a plurality of second layers (14), see Fig. 9 along with paragraph 0076, wherein each of the first, the second and the protective layers are thinner than 350 nm (see Fig. 5 along with the associated description thereof which teaches that the first layer (12) is less than 70 nanometers, the second layer (14) is less than 40 nanometers and the protective layer (28) is at least 4 times about 40 nanometers which is approximately 160 nanometers (see paragraph 0075), a total number of the first layers is less than 200, see Fig. 9 which includes only 2 first layers (12), a total thickness of the protective layer (28) and the plurality of the first layers (12) is less than 30 microns, (i.e., one protective layer (28) equals about 160 nanometers plus 2 first layers (12) equals about 140 nanometers, wherein the total thickness is approximately 300 nanometers which is clearly less than 30 microns), and at least one of the first and the second layers having birefringence (see paragraphs 0033, 0044,0048 and 0066), wherein a minimum average delamination between the protective layer and the plurality of the first layers is greater than 100 g/in (see paragraph 0057 and 0058), wherein the protective layer is thinner than 200 nm (see the above explanation), wherein the optical film is thinner than 30 microns, thinner than 20 microns and thinner than 17 microns see the above explanation), wherein the protective layer includes a same material as one the first or and the second layers (see Fig. 9 along with the associated description thereof), wherein a backlight comprises the multilayer optical film (see paragraph 0022), wherein the optical film is a reflective polarizer (see paragraph 0032 and 0041) and wherein the optical film is a mirror (see paragraphs (0032 and 0066). Note figures 1, 5 and 9 along with the associated description thereof.
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al (US 2007/0177272).
	Benson et al discloses all of the subject matter claimed, note the above explanation, except for the protective layer being thinner than 150 nm or approximately the same thickness as the first layer.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the thickness of the protective layer of Benson et al to be thinner than 150 nm/match the thickness of the first layer in order to the achieve a desired reflection and transmission character tics/optical performance of interest (i.e., see paragraph 0032 and 0075 of Benson et al ), since it has been held that discovering an optimum or workable ranges involves routine skill in the art.  Note: In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235; In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RDS
October 05, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872